DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer received on 11/29/2022 is approved on 11/29/2022.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 309, 310 in Fig. 1 are not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings of Fig. 8 and Fig. 9 are objected to because the vertical axis in Fig. 8 and Fig. 9 is not named.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 does not define the function K1(Y).  The language “t is a translation factor, k(Y) is a polynomial function” in claim 7 are not correct. It should be “K1(Y) is a polynomial function”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 13-14, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanath (US 7893945 B2) in view of Ben-Chorin (US 20120139913 A1), and further in view of Ogawa (US 20060197848 A1).
Regarding to claim 1, Ramanath discloses a computer-implemented method of mapping a source colour point expressed in accordance with a source colour gamut to a destination colour point expressed in accordance with a destination colour gamut in colour space (col. 2, lines 62-67: map color points from the input color gamut to the output color gamut; Fig. 9; col. 10, lines 20-25: a computer processor 920 maps input color gamut to output color gamut in a three dimensional operating color space of chroma, lightness and hue; Fig. 9; col. 10, lines 52-56: a device with a computer processor 920 is a color processor; Fig. 9A; col. 11, lines 10-15: sequence controller 954 is an input; the sequence controller 954 receives the image input video signal 952 as illustrated in Fig. 9A; sequence controller 954 maps the input gamut to the output gamut; Fig. 3-4: col. 4, lines 53-56: input color gamut is a three dimensional operating color space; FIG. 3A illustrates an exemplary hue slice 320, showing the variation between chroma and lightness for a particular, constant hue angle within the input color gamut 300), wherein the luminance of the source colour point is modified in dependence on:
the square of the distance of the source colour point from the axis  (Ramanath; col. 7, lines 5-15: a least squares approach may be used with the control points to compute the best set of coefficients; Fig. 7A; col. 8, lines 7-15: the point 743 is shifted to point 744; control point 745 in the input gamut 710 maps to control point 746 in the output gamut 720; the lightness of point 743 is reduced from above 40 to below 40 in dependence on the least squares of lightness; the lightness of point 745 is reduced from 60 to below 60 in dependence on the least squares of lightness); 
or (one of limitations is optional)
a maximum magnitude of the coordinates of the source colour point in the colour space (Ramanath; Fig. 6; col. 5, lines 35-45: the point of maximum luminance 614 of the input 35 gamut 610 is mapped to the point of maximum luminance 624 of the output gamut 620; the point of maximum chroma 616 of the input gamut 610 is mapped to the maximum chroma 626 of the output gamut 620; col. 7, lines 5-15: a least squares approach may be used with the control points to compute the best set of coefficients; control points contain maximum magnitude in input gamut, i.e. operating space, and output gamut; the best set of coefficients are used to modify luminance based on expression 5; col. 7, lines 15-20: user should select at least a number of control points).
Ramanath fails to explicitly disclose:
color space is YUV colour space;
the axis is U = V = 0;
a maximum magnitude of the U and V coordinates of the colour point in the YUV colour space.
In same field of endeavor, Ben-Chorin teaches:
color space is YUV colour space (BEN-CHORIN; [0051]: the YCbCr values are typically multiplied by a matrix; Fig. 3; [0055]: YCbCr space is operating color space; YCbCr space may be YUV space );
the axis is U = V = 0 (BEN- CHORIN; Fig. 3; [0055]: FIG. 3 schematically illustrates an exemplary RGB space contained in an YCbCr space; the center of YCbCr space may be at U=0, V=0, Y=0.5 as illustrated in Fig. 3);
coordinates are U and V coordinates (BEN-CHORIN; Fig. 3; [0055]: FIG. 3 schematically illustrates an exemplary RGB space contained in an YCbCr space; the center of YCbCr space may be at U=0, V=0, Y=0.5 as illustrated in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramanath to include color space is YUV colour space; the axis is U = V = 0; and coordinates are U and V coordinates as taught by Ben-Chorin. The motivation for doing so would have been to perform manipulations and adjustments, e.g., by adjusting the brightness, contrast and color of a display monitor as taught by BEN-CHORIN in paragraph [0044] and to produce improved color images as taught by Ben-Chorin in paragraph [0009].
Ramanath in view of Ben-Chorin fails to explicitly disclose:
a maximum magnitude of the U and V coordinates of the colour point in the YUV colour space.
In same field of endeavor, Ogawa teaches:
color space is YUV colour space ([0063]: the color conversion processor 311 converts YUV into Y Y'U'V' using a three-dimensional lookup table; [0064]: the YUV values of a point 1103);
 a maximum magnitude of the U and V coordinates of the colour point in the YUV colour space (Fig. 14; [0063]: the color conversion processor 311 converts YUV into Y Y'U'V' using a three-dimensional lookup table; the maximum values of each of the U, and V signals are used to create a 3D lookup table; prepare a updated YUV value;  the values (32, 255, 32) are assigned to the point 1101; maximum U 255 is used; 
    PNG
    media_image1.png
    435
    745
    media_image1.png
    Greyscale
 [0064]: the YUV values of a point 1103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramanath in view of Ben-Chorin to include color space is YUV colour space; a maximum magnitude of the U and V coordinates of the colour point in the YUV colour space as taught by Ogawa. The motivation for doing so would have been to performs color conversion processing using three-dimensional lookup tables generated by the LUT generator 36; to convert YUV values in YUV color space; to obtain the updated YUV values of a point as taught by Ogawa in Fig. 14 and paragraphs [0053], and [0063-0064].

Regarding to claim 2, Ramanath in view of Ben-Chorin and Ogawa discloses the computer-implemented method as claimed in claim 1, wherein the source colour point is outside the destination colour gamut and the destination colour point is within the destination colour gamut (col. 2, lines 62-67: map color points from the input color gamut to the output color gamut; Fig. 7; col. 8, lines 5-15: control point 745 in the input gamut 710 maps to control point 746 in the output gamut 720;  control point 745 is outside the output gamut as illustrated in Fig. 7A; control points 741 and 742 map back on themselves; control points 741 and 742 are in the output gamut 720. 


    PNG
    media_image2.png
    308
    602
    media_image2.png
    Greyscale
 ).

Regarding to claim 3, Ramanath in view of Ben-Chorin and Ogawa discloses the computer-implemented method as claimed in claim 1, wherein the source colour point is comprised by a source image and the destination colour point is comprised by a destination image (col. 9, lines 10-20: the image is more accurately reproduced to a human viewer's perception if the color remains unaltered when mapping from the input gamut to the output gamut; col. 10, lines 15-20:  improve the image reproduction when mapping from one color gamut to another; col. 11, lines 1-5: reproduce images from the input signal 952 within the output gamut.).

Regarding to claim 10, Ramanath in view of Ben-Chorin and Ogawa discloses the computer-implemented method as claimed in claim 1, wherein the luminance of the source colour point is modified in dependence on a polynomial function of the Y coordinate of the source colour point, the degree of the polynomial 20 function being odd (Ramanath; col. 7, lines 1-16: L0 is one mapping operator as illustrated in expression 5; 
    PNG
    media_image3.png
    46
    360
    media_image3.png
    Greyscale
 ; a least squares approach may be used with the control points to compute the best set of coefficients; the degree of polynomial function is 1 and is odd).

Regarding to claim 13, Ramanath in view of Ben-Chorin and Ogawa discloses the computer-implemented method as claimed in claim 10, wherein the polynomial function is selected such that its maxima in magnitude lie substantially at the Y values of first and second vertices of a surface defining the boundary of the destination colour gamut (Ramanath; col. 5, lines 30-45: the point of minimum luminance and the point of maximum luminance; Fig. 7a; col. 8, lines 1-15: control point 743, representing the maximum chroma of the input gamut 710, maps to control point 744 for the maximum chroma of the output gamut 720 based on selected function; control point 745 in the input gamut 710 maps to control point 746 in the output gamut 720 based on selected function
    PNG
    media_image4.png
    384
    631
    media_image4.png
    Greyscale
 ).
Ramanath in view of Ben-Chorin and Ogawa further discloses wherein the polynomial function is selected such that its maxima in magnitude lie substantially at the Y values of first and second vertices of a surface defining the boundary of the destination colour gamut in YUV colour space (Ogawa; Fig. 14; [0063]: Fig. 14; [0063]: the color conversion processor 311 converts YUV into Y Y'U'V' using a three-dimensional lookup table; the maximum values of each of the U, and V signals are used to create a 3D lookup table; prepare a updated YUV value;  the values (32, 255, 32) are assigned to the point 1101; maximum U 255 is used; 
    PNG
    media_image1.png
    435
    745
    media_image1.png
    Greyscale
 [0064]: the YUV values of a point 1103; 
    PNG
    media_image5.png
    106
    349
    media_image5.png
    Greyscale
).

Regarding to claim 14, Ramanath in view of Ben-Chorin and Ogawa discloses the computer-implemented method as claimed in claim 13, wherein the first vertex is the vertex of the surface having the greatest Y value and the second vertex is the vertex of the surface having the smallest Y value (Ramanath; col. 5, lines 30-45: the point of minimum luminance and the point of maximum luminance; Fig. 7a; col. 8, lines 1-15: control point 743, representing the maximum chroma of the input gamut 710, maps to control point 744 for the maximum chroma of the output gamut 720. 
    PNG
    media_image4.png
    384
    631
    media_image4.png
    Greyscale
).

Regarding to claim 15, Ramanath in view of Ben-Chorin and Ogawa discloses the computer-implemented method as claimed in claim 1, wherein the luminance of the source colour point is shifted along a curve of constant hue and varying luminance, wherein luminance along that curve varies with distance from the centre of the destination colour gamut (Ramanath; Fig. 7A; col. 8, lines 7-15: for each source point 743, 745 as illustrated in Fig. 7A; source point 743, 745 lay outside the destination gamut as illustrated in Fig. 7A; col. 7, lines 1-15: equations would allow any point within the input gamut to be mapped to a corresponding point within the output gamut; Fig. 6; col. 6, lines 39-42: the midpoint of the input gamut lightness value along the achromatic line 630 is mapped to the gray point of the output gamut; the midpoint and the gray point are a center; Fig. 7A; col. 8, lines 4-15: point 743 is shifted to point 744 under constant hue and varying lightness using expression 5; lightness changes from larger than 40 to less than 40 as illustrated in Fig. 7A; control point 745 in the input gamut 710 maps to control point 746 in the output gamut 720; lightness is reduced in the process of shifting under constant hue; col. 2, lines 57-61: ensure constant hue mapping;  col. 7, lines 1-15: a least squares approach may be used to identify best set of coefficients; coefficients are mapping operator; set of equations with coefficients allow any point within the input gamut to be mapped to a corresponding point within the output gamut along a curve, based on expression 5; col. 7, lines 25-30: once the constant coefficients are determined, the polynomial equations would allow all of the points in the input gamut 610 for a particular hue slice to be mapped to the appropriate points in the output gamut 620).

Regarding to claim 17, Ramanath in view of Ben-Chorin and Ogawa discloses the computer-implemented method as claimed in claim 1, wherein the luminance of the source colour point is shifted along a curve of constant hue and varying luminance towards the luminance value at the centre of the destination colour gamut (Ramanath; Fig. 7A; col. 8, lines 7-15: for each source point 743, 745 as illustrated in Fig. 7A; source point 743, 745 lay outside the destination gamut as illustrated in Fig. 7A; col. 7, lines 1-15: equations would allow any point within the input gamut to be mapped to a corresponding point within the output gamut; Fig. 6; col. 6, lines 39-42: the midpoint of the input gamut lightness value along the achromatic line 630 is mapped to the gray point of the output gamut; the midpoint and the gray point are a center; Fig. 7A; col. 8, lines 4-15: point 743 is shifted to point 744 under constant hue and varying lightness using expression 5; lightness changes from larger than 40 to less than 40 as illustrated in Fig. 7A; control point 745 in the input gamut 710 maps to control point 746 in the output gamut 720; lightness is reduced in the process of shifting under constant hue; col. 2, lines 57-61: ensure constant hue mapping;  col. 7, lines 1-15: a least squares approach may be used to identify best set of coefficients; coefficients are mapping operator; set of equations with coefficients allow any point within the input gamut to be mapped to a corresponding point within the output gamut along a curve, based on expression 5; col. 7, lines 25-30: once the constant coefficients are determined, the polynomial equations would allow all of the points in the input gamut 610 for a particular hue slice to be mapped to the appropriate points in the output gamut 620 ).

Regarding to claim 19,  Ramanath discloses a colour processor (Fig. 9; col. 10, lines 19-35: operate mapping techniques via a computer processor 920;  the processor 920 might interface with a memory color look-up table 925). 
The rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 19. 

Regarding to claim 20,  Ramanath discloses a non-transitory machine readable storage medium having stored thereon machine readable instructions that, when processed at a computer system, cause the computer system to implement a method (Fig. 9; col. 10, lines 19-35: operate mapping techniques via a computer processor 920;  the processor 920 might interface with a memory color look-up table 925; col. 11, lines 10-25: map the input gamut to the output gamut by using  the pre-stored mapping algorithm stored in memory 953).
The rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 20.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanath (US 7893945 B2) in view of Ben-Chorin (US 20120139913 A1), in view of Ogawa (US 20060197848 A1), and further in view of Cho (US 20090022395 A1).
Regarding to claim 16, Ramanath in view of Ben-Chorin and Ogawa discloses the computer-implemented method as claimed in claim 15, wherein the centre of the destination colour gamut is: 
at the origin of the YUV colour space at U = 0, V=0, Y = 0.5 (BEN-CHORIN; Fig. 3; [0055]: FIG. 3 schematically illustrates an exemplary RGB space contained in a YCbCr space; the center of YCbCr space may be at  U=0, V=0, Y=0.5 as illustrated in Fig. 3);
a centroid of the destination colour gamut (Ramanath; Fig. 6; col. 6, lines 39-42: the midpoint of the input gamut lightness value along the achromatic line 630 is mapped to the gray point of the output gamut; the midpoint and the gray point are a center); 
or (optional: two claim limitations are optional)
a weighted average of the position of some or all of the colour points in the destination gamut.
Ramanath in view of Ben-Chorin and Ogawa fails to explicitly disclose:
a weighted average of the position of some or all of the colour points in the destination gamut.
In same field of endeavor, Cho teaches a weighted average of the position of some or all of the colour points in the destination gamut ([0102]:  determine a final saturation variation using a weight depending on a difference between the average brightness value and the brightness value for each pixel; [0104]: use a saturation variation depending on an average brightness value in which the weight is applied through Equation 5; [0138]: the average brightness value of the current frame; [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramanath in view of Ben-Chorin and Ogawa to include a weighted average of the position of some or all of the colour points in the destination gamut as taught by Cho. The motivation for doing so would have been to determine a final saturation variation using a weight depending on a difference between the average brightness value and the brightness value for each pixel as taught by Cho in paragraphs [0102], [0104], and [0138].

Regarding to claim 18, the claim limitations are similar to claim limitations recited in claim 16. Therefore, same rational used to reject claim 16 is also used to reject claim 18. 

Allowable Subject Matter
Claims 4-6, 7-9, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616